Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
         The amendments to the specification, filed March 23, 2022 have been entered.

Drawings
         The replacement drawings, submitted March 23, 2022, have been approved by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al (2020/0245757).  Jones teaches a blow-molded unitary structure (Fig. 5A; see annotated figure below) comprising: a panel (a) comprising upper (b) and lower (c) panel surfaces; a ridge (d) extending downward beyond the lower panel surface, the ridge comprising: a first side surface (e); a second side surface (f); a lower ridge surface (g) joined with the first side and second side surface of the ridge; and a plurality of depressions formed at one or more of the first side, second side, and lower ridge surfaces to enhance a strength of the ridge, the plurality of depressions comprising: a third depression (h) formed at or adjacent to an edge between the lower ridge surface and first side surface of the ridge such that the third depression is recessed from the lower ridge surface toward the lower panel surface of the panel and recessed from the first side surface toward the second side surface of the ridge but forms no contact with either the lower panel surface of the panel or the second side surface of the ridge; andDB2/ 42401749.2Page 7 of 16Application No. 17/172,990 Attorney Docket No. 115212-5068-US Reply to Non-Final Office Action mailed December 8, 2021a fourth depression (i) recessed from the first side surface toward the second side surface of the ridge at a location adjacent to the lower panel surface and joined with the third depression.  Wherein the third and fourth depressions have different dimensions along a length direction of the ridge, or the fourth depression is recessed from the first side surface toward the second side surface of the ridge at a different depth than the third depression, or both (see Fig. 5A).  Wherein the plurality of depressions comprises two or more third depressions spaced apart along the length direction of the ridge and two or more fourth depressions (Fig. 1A).  

    PNG
    media_image1.png
    524
    624
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-6, 8-11, 15-17 and 21-23 are allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 18-20 under Haney et al (2006/0236902) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, the amended claims can be rejected under a new grounds of rejection using Jones et al (2020/0245757). See art rejection above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
May 6, 2022
						/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637